DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed August 12, 2021 are acknowledged.
Examiner acknowledges amended claims 21, 25-26, 28, 31-33 and 41.
Examiner acknowledges cancelled claims 1-20, 34-40 and 42-43.
The rejection of claims 42-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) is rendered moot as Applicant has cancelled claims 42-43.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
used clothes.  There is no recitation of textile wastes in claim 21.  The phrase used clothes has a different definition than the phrase textile wastes.  Claim 41 is dependent upon claim 21 which does not recite textile wastes.

Claims 21-33 are allowed. Applicant claims a method of producing upcycled yarn as recited in claim 21. The closest prior art, Wallick, U.S. Patent Number 5,919,717, teaches a method of making a recycled yarn from recycled polyester textile waste collected from post- consumer garments [abstract and column 1, line 5-8]. Wallick teaches cutting the polyester fabric [column 2, lines 59-63]. Wallick teaches in column 3, lines 16-19 that the polyester fabric is blended with natural fibers with to form a blended fiber in a hopper. Wallick teaches that foreign materials such as metallic objects such as zippers and buttons from the polyester fabric collected from sources such as post-consumer garments. Additionally, Wallick teaches a spinning step into a yarn. Wallick fails to teach or suggest that the mixture of blended fibers are free of bacteria, water, dyes, pesticides and chemicals.

Response to Arguments
9.	Applicant's arguments filed August 12, 2021 have been fully considered but they are not persuasive.   Applicant has amended claims 21 and 41.  Claim 41 depends upon claim 21 which does not recite textile wastes.  Claim 41 recites textile wastes.  In the Office Action dated April 12, 2021, Examiner rejected claim 41 due to lack of antecedent basis of the phrase “textile wastes”.  Examiner interpreted claim 41 to refer to used clothes as the phrase “used clothes” was recited in claim 21 from which claim 41 depended.  Textile waste has a different definition from used clothes.  Textile waste does not necessarily refer to used clothes.  Textile wastes do not have to be derived from used or worn clothing.  Textile wastes do not necessarily have to have accessories such as buttons or zippers.  Additionally, textile wastes do not have to necessarily be in the form of materials that are worn.  Applicant’s argument is not persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786